Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
	Group I:	Claims 1-32, drawn to an unmanned aerial vehicle, classified in B64C 2201/128 and others.
	Group II:	Claims 33-39, drawn to a container, classified in B65D 81/052 and others.

	The inventions are distinct, each from the other because of the following reasons:
	Inventions I and II are independent and distinct because there is no relationship between an unmanned aerial vehicle having a container and a container as in claims 33-39 for the purpose of restriction since either the unmanned aerial vehicle having the container or the container as in claims 33-39 can be used by itself.  At most, the claims appear to be directed to independent features which may be usable together, but the final product such as the unmanned aerial vehicle having the container and the container as in claims 33-39 are independent and distinct from each other.
	Because these inventions are independent and distinct for the reasons given above and have acquired a separate status in the art because by their different classification and because they are capable of separate manufacture, use and sale, restriction for examination purposes as indicated is proper.


Applicant is requested to clarify that whether claims 1-32 are claiming a combination of an unmanned aerial vehicle having a container since the preamble indicates the combination and also claim 2 recites “said container is removable” which also indicates the container is removable from the unmanned aerial vehicle or just a container.  If claims 1-32 are claiming a container only, then the Applicant is required to amend the preamble of claims 1-32 to recite the container only.  Also, the preamble of claims 36-39 recite “The unmanned aerial vehicle …” which is incorrect.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUAN K BUI/Primary Examiner, Art Unit 3736